21 F.3d 421NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Gardner BRADLEY, Plaintiff Appellant,v.Robert S. CARR, United States Magistrate Judge, Defendant Appellee.
No. 94-6034.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided April 5, 1994.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Joseph F. Anderson, Jr., District Judge.  (CA-93-2941-17BC-2)
Gardner Bradley, appellant pro se.
D.S.C.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order that construed his 42 U.S.C. Sec. 1983 (1988) complaint as an action under  Bivens v. Six Unknown Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), and dismissed it.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bradley v. Carr, No. CA-93-2941-17BC-2 (D.S.C. Nov. 30, 1993).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Bradley's motion to place this case in abeyance